Citation Nr: 1636307	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 50 percent prior to October 4, 2012, and 70 percent from October 4, 2012.

2.  Entitlement to a total disability rating for compensation purposes based upon individual employability (TDIU) prior to October 4, 2012.

3.  Entitlement to a TDIU from October 4, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967 and from December 1990 to June 1991.  

These matters come before the Board of Veterans Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Augusta, Maine, on behalf of the Regional Office located in Detroit, Michigan.  

The November 2009 rating decision granted service connection for PTSD, and assigned a 30 percent initial rating, effective from June 11, 2008.  A July 2011 rating decision granted a higher, 50 percent, initial rating for the disability at issue, effective from June 11, 2008.  

In September 2013, the Board remanded the issue for an initial rating in excess of 50 percent for PTSD for additional development.  An August 2014 rating decision assigned a 70 percent staged initial rating for PTSD effective October 4, 2012.  As staged ratings have been created, the issue has been recharacterized as shown on the title page of this decision.  

In September 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In September 2013, the Board determined that the issue of entitlement to a TDIU was not before the Board.  The Board explained that the issue of entitlement to a TDIU was separately denied by a February 2013 rating decision and the Veteran did not appeal the decision.  However, since that time, the issue of entitlement to a TDIU has been reasonably raised by the medical evidence of record.  When entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue is listed on appeal.  

The issue of entitlement to a total disability rating for compensation purposes based upon individual employability (TDIU) prior to October 4, 2012 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to October 4, 2012, the Veteran's PTSD has been productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity. 
 
2.  From October 4, 2012, the Veteran's PTSD has been productive of functional impairment comparable to no worse than occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking, and mood.

3.  From October 4, 2012, the evidence supports a finding that the Veteran's PTSD precludes the Veteran from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to October 4, 2012, the criteria for an initial disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).
 
2.  From October 4, 2012, the criteria for an initial disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  For the period from October 4, 2012, the criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

First, concerning entitlement to a TDIU from October 4, 2012, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In this case, the Veteran is appealing the initial ratings assigned to his PTSD.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning a higher initial rating and cited the applicable statutes and regulations.  The notice requirements have been met.

The duty to assist the Veteran has also been satisfied in this case.  Private medical treatment records, Social Security Administration records, and identified VA medical treatment records have been obtained and associated with the claims folder. Updated VA medical treatment records were obtained and associated with the record in accordance with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).   The Veteran was provided VA medical examinations in November 2009 and October 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners reviewed the claims folder and/or took a detailed history of the Veteran's disability, performed mental status examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the VA examinations are adequate.  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and asked the Veteran regarding any treatment that he received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Legal Criteria - Rating Disabilities

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

 Specific Rating Criteria for rating mental disorders

The VA Schedule Rating Formula for Mental Disorders reads in pertinent part as follows:

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's disability that affect the level of occupational and social impairment.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was re-certified to the Board after August 2014.  Consequently, DSM-V (and not DSM-IV) is applicable.  However, insofar as the VA examiners evaluated the Veteran under DSM-IV, the Board notes their findings.  While not determinative, a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

According to DSM-IV, a score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

VA medical treatment records show that the Veteran reported anxiety, depression, mood swings, memory impairment, nightmares, sleep impairment, panic attacks, and anger outbursts.  A June 2008 VA medical treatment record shows that the Veteran enjoyed reading and writing, got along well with his wife, and kept active with gardening and walking.  His speech was normal and thoughts were logical and coherent.  There were no hallucinations, suicidal ideations, or homicidal ideations.  Judgment and insight were fair.  A September 2008 VA treatment record noted that the Veteran reported that his temper was getting out of control and had an altercation with the salesman who sold him a car.  He admitted thoughts of aggression such as going to dealership with a baseball bat, but denied a plan to do so.  An October 2008 VA treatment record shows that the Veteran tried to stay busy with work around his home, walking and reading.  The Veteran reported that he was a self-described loner and he had anger at his last job such that he threatened some co-workers and lost his job.  A December 2008 VA treatment record shows that the Veteran reported that he had not been sleeping well.  He read the bible and watched television to help relax.  Objectively, his affect was flat.  A May 2009 VA medical treatment record shows that the Veteran reported that he was on the verge of "blowing" up and reported ongoing conflicts with his sister-in-law.  He was counseled regarding boundary setting.  

The Veteran was provided a VA medical examination in November 2009.  The claims file was reviewed.  The Veteran reported that he had problems with moodiness, irritability, and nightmares.  He reported that he worked at a factory for about 25 years.  He stated that he was not able to work for the last two years and was placed on social security disability.  He reported that in the beginning, when he came back from Vietnam, he was not able to keep a job, changed many jobs, and was fired because of problems with fights and arguments with supervisors and colleagues.  On examination, the Veteran had spontaneous and normal speech.  His affect was somewhat labile and had an irritable mood.  He was able to do serial sevens until 86, and then reported that he could not focus.  He was oriented well to time, place and person.  Thought processes were logical, relevant, and goal-oriented and the patient denied any delusional ideations.  He did not trust people.  His judgment, intelligence and insight were fair.  He had a problem falling asleep and getting up with nightmares.  He denied any auditory or visual hallucinations.  He denied any obsessive or ritualistic behavior.  He admitted to feeling tense and anxious.  He had problems controlling his temper and gets frustrated easily and moody and irritable.  Concerning daily activities, he reported that he got up early in the morning and drank his coffee and read books.  He usually did garden work, housework, read books, and watched television.  He did not have too many friends.  He went fishing and hunting now and then.  He did not travel much and mainly stayed at home.  At the present, the Veteran reported that he got upset when he heard loud noises and had flashbacks.  He reported that his wife complained that he did not show emotions.  He was not socially active and only had a few friends.  He got moody and irritable and had a problem making friends.  He reported a problem controlling his temper and mood and had a problem falling asleep and getting up.  He had nightmares twice a month and flashbacks when somebody talked about the war.  He denied any suicidal ideations.  Concerning the effect of PTSD symptoms on his social life and occupation, the examiner stated that the Veteran had a lot of problems socially because he was unable to make friends due to moodiness and irritability.  He was a loner.  He was married and able to keep the marriage.  As far as the occupation, the examiner noted that the Veteran changed a lot of jobs because of his arguments and fights with supervisors and colleagues and, and was finally able to work in a factory for 25 years.  The examiner listed a diagnosis of PTSD with a GAF score of 65.  The examiner stated that the Veteran was not able to keep a job when he returned from Vietnam but was able to work for a factory for 25 years without many problems.  

A January 2010 psychosocial assessment completed by E. M. T., Ph.D., indicated that the Veteran last worked in 2007.  It was noted that he worked as a tank cleaner.  The Veteran reported difficulty falling asleep and staying asleep.  He had dreams and/or nightmares regarding his military experience one to two times per week.  He had daily intrusive and involuntary thoughts regarding Vietnam and Desert Storm.  He had flashbacks.  He became extremely upset around people, places and events that remind him of the military.  He felt emotional numb and void of feelings since return from the military.  He lost interest in things he previously enjoyed.  He had difficulty trusting others, few close friends and rocky interpersonal relationships.  The Veteran reported bouts of irritability and outbursts of anger.  His concentration was impaired.  He had many unfinished projects at home.  He was hypervigilant.  He exhibited exaggerated startle response and struck out at others in the past.  The examiner noted that the following symptoms caused "severe social, personal, and occupational impairment: difficulty concentrating and completing tasks in a timely fashion, generalized anxiety with at least one panic attack per month, short and long-term memory loss, flashbacks/intrusive thoughts, sleep disturbance and insomnia, overwhelming feelings of sorrow, withdrawn, and bouts of severe depression.  Dr. E. T. listed a diagnosis of PTSD and a GAF score of 42.  She stated that the Veteran had difficulty with primary interpersonal relationships and was fired from multiple jobs over his work history.  He had bouts of decompensation.  He was withdrawn and preferred to be at home by himself.  She stated that the Veteran was not capable of sustaining gainful work activity.  

A March 12, 2010 VA medical treatment record shows that the Veteran was admitted for inpatient treatment for his PTSD.  The admission note indicated that the Veteran was oriented and reporting nightmares.  He denied current thoughts of harm to self or others.  The March 12, 2010 examination findings show that the Veteran had emotional outbursts and nightmares.  On examination, he was alert and oriented with a logical thought process.  His affect and mood were fair.  He denied any hallucinations, but noted that he heard a voice calling his name at times.  He denied any suicidal or homicidal plans.  His insight and judgment were fair.  A GAF score of 45 was listed.  Another March 12, 2010 VA medical treatment record noted that the Veteran was tearful, but his thoughts were linear, his speech was clear with good volume and tone, and he denied any suicidal or homicidal ideation.  His insight and judgment were fair.  The assessment was depressed with PTSD symptoms.  The plan was to start Celexa 10 mg. daily to help with depression.  Another March 12, 2010 record noted that the Veteran was seen for admission as he reported nightmares, vomited, and had staggering gait while at home.  His speech was evaluated as coherent and goal directed and his memory attention/concentration and verbal comprehension appeared to be all grossly intact.  In terms of thought processes, he denied any history of hallucinations or delusions.  His reality testing appeared to be grossly intact and his insight and judgment was good.  The examiner listed diagnoses of PTSD and bipolar affective disorder and a GAF score of 65.  A March 13, 2010 note indicated that the Veteran was shaking and crying and very upset about losing his family.  A March 17, 2010 assessment note shows that the Veteran reported that he was feeling much better and ready for discharge.  A March 18, 2010 psychology consult noted that the Veteran was brought in due to episode of altered mental status.  He reported that he had been crying frequently, but was feeling much better.  A March 19, 2010 discharge note shows that the Veteran was independent in his activities of daily living and denied any suicidal or homicidal ideation.  

A July 2010 VA treatment record noted that the Veteran had PTSD symptoms and tended to mostly isolate at home.  He had difficulty being around people.  His mood was depressed at times.  He had no hallucinations while awake but had occasional visual illusion in which he thinks he sees a shadow out of the corner of his eye.  On examination, thought processes were well organized, no delusions presented and no hallucinations.  He denied suicidal ideation.  An August 2010 VA treatment record noted that the Veteran's anger levels had been increasing and he recently bit his "wife's head off."  However, he stated that he and his wife had been canning vegetables, which they both enjoyed doing.  A September 2010 VA treatment record noted that there were no hallucinations, but the Veteran had occasional visual illusions where he sees something out of the corner of his eye, but then nothing was there.  He planned to have his vision reexamined.  On examination, there were no hallucinations and insight and judgment appeared good.  A June 2011 VA treatment record noted recent thoughts that he did not care whether he lived or died but denied any thoughts or plans for ending his own life.  An August 2011 VA medical treatment record shows that the Veteran was alert and oriented, appropriately dressed with normal speech being clear and coherent.  Thought processes were well organized and the Veteran denied suicidal and homicidal ideation.  His insight and judgment appeared good.  The examiner noted that the Veteran was psychiatrically hospitalized in March 2010 and there was no history of suicidal attempts or violence.  

During the September 2011 hearing before the undersigned VLJ, the Veteran testified that he was treated at inpatient VA facility in March 2010 because he felt himself being pulled back into a dream.  He reported that he was stumbling all over and needed to go to VA for treatment.  He reported bad nightmares, his body would jump up and down and he was depressed a lot.  He stated that he was still explosive.  Concerning suicidal thoughts or attempts, the Veteran testified that he stated that he was in a "few real bad accidents after I come home and I don't know, I reckon I don't know if it was suicide or what, all I know is I was hurting."  He reported explosive episodes of rage and reported that this occurred a couple of times a month.  He reported impaired family relationships and difficulty interacting with his stepdaughter, but reported that they were now getting along "real good."  He stated that he still lived with his wife and their relationship was described as kind of rocky but others times when they get along "real good."  He reported that he had difficulty with concentration.  The Veteran stated that he had impaired memory.  He also testified that he attended his nephew's recent ballgame and suddenly was not aware of where he was.  

A February 2012 VA medical treatment record noted that the Veteran was alert and oriented X3.  His thought processes were well organized and insight and judgment were good.  He denied suicidal ideation.

The Veteran was provided a VA medical examination on October 4, 2012.  Diagnosis #1 was PTSD with chronic and severe PTSD symptoms.  Diagnosis #2 was Depression NOS.  The examiner stated that the depression symptoms were secondary to chronic PTSD, including depressed mood, loss of interest, low motivation, and hopelessness.  The GAF score was 50.  The examiner explained that the PTSD symptoms were chronic and severe, resulting in serious impairment in individual, social and occupational functioning.  The examiner stated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The claims file was reviewed.  The examiner noted that the Veteran kept in touch with some of his siblings.  He had difficulty being in crowds.  He reported that he will have panic attacks when he is in a crowd.  He stays close to home and prefers to be by himself.  He avoided social interaction, including some family functions.  He was in a lot of fights when he returned from Vietnam.  Concerning relevant occupational and educational history, the Veteran worked for 25 years at a factory making car parts.  He stated that he had about 30 other jobs over the years.  He had difficulty sustaining jobs outside of his stint at the plant and was also fired from jobs.  He had a pattern of difficulty getting along with coworkers and supervisors.  He would blow up and tell people what he would do to them.  He stated that he cannot get along with people.  He reported that he might not get into physical fights presently, but still struggled with irritability/agitation.  The examiner noted the following symptoms experienced by the Veteran:  depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, suicidal ideation, obsessional rituals which interfered with routine activities, and neglect of personal appearance and hygiene.  The examiner noted that the Veteran will fish with a nephew but stays close to home in general.  He often lost track of what he was talking about.  He struggled with mood lability and forgot where he placed objects.  The Veteran reported that he cannot get along with people and the main reason why he cannot work.  He can be startled easily.  The examiner noted that the vulnerability for increased symptoms remained high especially during times of increased stress.  Concerning employability, the Veteran struggled with mood lability, irritability/agitation, social impairment, concentration, distractibility, low motivation, memory, and panic attacks.  The examiner stated that the Veteran was not able to cope with the day to day stressors of ongoing employment; he was unemployable.  

A May 2013 VA treatment record shows that the Veteran reported that his mood was up and down.  He stated that he and his wife took great pleasure in raising a child in home.  A July 2013 VA treatment record shows that the Veteran reported experiencing a panic attack and related an event of poor judgment and impulsive verbal outbursts X2.  An October 2013 VA medical treatment record noted that the Veteran was alert and oriented X3, speech was normal, and affect was restricted.  The Veteran's thought processes were well organized with no delusions or hallucinations.  He denied suicidal ideation and insight and judgment appeared good.  A February 2014 VA medical treatment record noted that the Veteran still had occasional irritability, intrusive recollections or hypervigilance.  He denied any persistent depression.  It was noted that his GAF score was corrected to 50 which had been chronic and more accurately reflected his level of functioning and interactions along with being unemployable.  A March 2014 VA medical treatment record shows that the Veteran's thought process was well organized with no delusions or hallucinations.  He denied suicidal ideation.  An April 2014 VA medical treatment record shows that the Veteran did not report interim issues with anger/agitation and he continued to be engaged with his church.  An August 2014 VA medical treatment record shows that the Veteran reported stable mood, denied feeling depressed, and denied suicidal ideation.  He reported that he was sleeping well, approximately 6 hours per night.  He continued to report short-term memory difficulties.  On examination, the examining physician noted that the Veteran was alert and oriented X3 and had normal speech with no psychomotor agitation or retardation.  He denied suicidal ideation and homicidal ideation.  Insight and judgment were good.  

Prior to October 4, 2012, an initial rating in excess of 50 percent for PTSD is not warranted.  The Board finds that a higher initial rating of 70 percent is not warranted because the Veteran's functional impairment associated with his PTSD is not comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The medical evidence of record shows symptoms of depressed mood, anxiety,  panic attacks, sleep impairment, disturbances of motivation and mood, flattened/restricted affect, impairment of short- and long-term memory, and difficulty in establishing and maintaining effective work and social relationships, which are considered by the assigned 50 percent rating.  The medical evidence also shows that the Veteran was still married, was consistently reported as oriented to person, place, and time, and was able to function independently.  While the Veteran reported that he was a loner and did not have many friends, he testified during the hearing before the undersigned VLJ that he currently got along well with his stepdaughter and at times the relationship with his wife was rocky, but other times they got along well.  Accordingly, while the Veteran was a loner and had few friends, the evidence does not reflect inability to establish and maintain effective relationships.  Concerning near continuous panic or depression, the Veteran reported ongoing depression, difficulty with adapting to stressful circumstances, problems with irritability and anger episodes such as impaired impulse control, and was unemployed.  In addition, the January 2010 psychosocial assessment completed by Dr. E. M. T., indicated that the Veteran experienced severe symptoms, to include difficulty concentrating and completing tasks in a timely fashion, generalized anxiety with at least one panic attack per month, short and long-term memory loss, flashbacks/intrusive thoughts, sleep disturbance and insomnia, overwhelming feelings of sorrow, withdrawn, and bouts of severe depression.  The Board notes that symptoms such as panic attacks, memory impairment, sleep disturbance, depression, and anxiety are considered by the 50 percent disability rating.  Even so, the Board finds that the Veteran's PTSD symptoms are not more comparable to deficiencies in most areas such as work, school, family relations, thinking or mood.  Again, the Veteran's thoughts were repeatedly noted as being congruent without any hallucinations or delusions.  He consistently denied suicidal ideation on examination.  Even when hospitalized in March 2010, the Veteran's speech was evaluated as coherent and goal directed.   His judgment and insight have been described as fair or good.  On examination in November 2009, the Veteran reported that he still was able to read books, do garden work and housework.  He also stated that he went fishing and hunting now and then.  The Board finds that the Veteran's PTSD does not warrant an initial rating of 70 percent prior to October 4, 2012.     

In addition, the Veteran is not entitled to an initial 100 percent rating prior to October 4, 2012.  The evidence does not demonstrate total occupational and social impairment as a result of his service-connected PTSD.  The Veteran's disability has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  The Veteran has been oriented on examination and has not reported any homicidal ideation.  He has consistently denied experiencing hallucinations although noted that sometimes he hears a voice calling out to him.  On examination, it was consistently noted that there were no delusions and no hallucinations.  The Board recognizes the Veteran's testimony regarding bad accidents and he was not aware of whether this was suicidal ideation.  However, prior to October 4, 2012, the clinical findings do not reflect suicidal ideation and the Veteran denied suicidal ideation on examination.  While the Veteran was unemployed prior to October 4, 2012, the evidence does not reflect total social and occupational impairment.  The Veteran remained married and testified that he got along well with his step daughter.  Further, he was independent in his activities of daily living and reported that he went fishing and hunting from time to time.  A 100 percent rating is not warranted prior to October 4, 2012.  As the evidence does not reflect total occupational and social impairment, a 100 percent rating is not warranted.  38 C.F.R. § 4.130.

From October 4, 2012, the Veteran's PTSD is assigned an initial 70 percent rating.  However, a higher initial 100 percent rating is not warranted.  Again, the evidence does not demonstrate total occupational and social impairment as a result of his service-connected PTSD.  The Veteran's disability has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  The Board notes that the Veteran reported suicidal ideation during the October 2012 VA examination report; however, this symptom is considered by the current 70 percent rating.  In addition, the October 2012 VA examination report shows neglect of personal appearance.  However, the October 2012 VA examiner did not indicate that the Veteran experienced the following symptoms:  circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure or irrelevant, impaired judgment, impaired abstract thinking, or gross impairment in understanding complex commands.  In addition, the examiner did not indicate that the Veteran experienced persistent delusions or hallucinations, spatial disorientation, grossly inappropriate behavior, was in persistent danger of hurting self or others, or had an intermittent inability to perform activities of daily living.  The Board assigns great probative value to the October 2012 VA examiner's opinion as the examiner has medical expertise, reviewed the claims file, examined the Veteran and determined that the occupational and social impairment was more comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and not total occupational and social impairment.  Accordingly, an initial rating of 100 percent is not warranted from October 4, 2012.  

In consideration of the period on appeal prior to October 4, 2012 and the period from October 4, 2012, the Board considered the assigned GAF scores ranging from 42 to 65.  However, GAF scores must be considered with all the other evidence of record and are not determinative when rating psychiatric disabilities.  The assigned GAF scores are only one component of the Veteran's overall disability picture.  As described in detail above, the symptomatology associated with the Veteran's PTSD does not warrant an initial rating in excess of 50 percent prior to October 4, 2012 or an initial rating in excess of 70 percent from October 4, 2012.  

There is no identifiable period that would warrant an initial rating in excess of 50 percent prior to October 4, 2012 and no identifiable period that would warrant an initial rating in excess of 70 percent from October 4, 2012.  Therefore, staged ratings are not appropriate, other than the staged ratings currently assigned.  See Fenderson, supra.  In light of the above, the Board finds that a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014).

Extra-schedular consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD is inadequate.  The Veteran did not claim that his disability is exceptional or unusual, but simply requested higher ratings.  The rating criteria allow for higher ratings, but, as detailed above, the Veteran's disability does not meet the criteria for an initial rating in excess of 50 percent prior to October 4, 2012 or an initial rating in excess of 70 percent from October 4, 2012.  38 C.F.R. § 4.130.  Further, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed and the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria specifically allows for consideration of symptoms other than those specifically listed.  The rating criteria are adequate and contemplate the Veteran's PTSD and referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  See Thun, supra.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU - from October 4, 2012

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16 (2015).  Consideration may be given to the Veteran's level of education and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The Veteran is assigned a 70 percent rating for PTSD effective October 4, 2012.  The percentage requirements for a TDIU have been met from that date.  38 C.F.R. § 4.16(a).

The remaining inquiry is whether, from October 4, 2012, the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.

The October 2012 VA examiner reviewed the claims file, examined the Veteran, noted the Veteran's history, and discussed the Veteran's psychiatric symptoms in connection with employability.  The examiner stated that the Veteran struggled with mood lability, irritability/agitation, social impairment, concentration, distractibility, low motivation, memory, and panic attacks.  The examiner explained that the Veteran was not able to cope with the day to day stressors of ongoing employment; he was unemployable. 

An August 2014 VA medical treatment record evaluated the Veteran's PTSD and the examining physician noted that the Veteran's GAF score was 50, which had been chronic and accurately reflected his level of functioning and interactions along with being unemployable.  

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a) from October 4, 2012, and the probative medical evidence concerning his PTSD symptoms and findings that the Veteran is unemployable due to his symptoms, the Board finds that the evidence supports finding that the Veteran is unable to secure or follow a substantially gainful occupation from October 4, 2012.  Entitlement to a TDIU from October 4, 2012 is granted.  


ORDER

For the period prior to October 4, 2012, entitlement to an initial disability rating in excess of 50 percent for PTSD is denied. 

For the period from October 4, 2012, entitlement to a staged initial disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU from October 4, 2012 is granted.  


REMAND

As noted above, a rating decision in February 2013 denied entitlement to a TDIU.  Although the Veteran did not specifically appeal that determination, evidence of record raises the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Board decision above has granted entitlement to a TDIU from October 4, 2012, it is noted that the rating period on appeal is from June 11, 2008, as the TDIU issue is part and parcel of the appeal for a higher initial rating for PTSD, per Rice.  As such, there must also be adjudication of the issue of entitlement to a TDIU prior to October 4, 2012.  No statement of the case (SOC) has been issued as to that issue, to include consideration under the provisions of 38 C.F.R. § 4.16(b).  The Veteran and his representative must be provided a SOC, and afforded the opportunity to respond, prior to appellate consideration of that issue.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a SOC as to the issue of entitlement to a TDIU prior to October 4, 2012.  The SOC must reflect consideration under all applicable law, to include the provisions of 38 C.F.R. 4.16(b).  The Veteran and his representative must be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


